 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   THORNTON DAVID WITHERS,                )   Case No. CV 16-5722 FMO(JC)
                                            )
12                         Petitioner,      )
                                            )   ORDER ACCEPTING FINDINGS,
13                  v.                      )   CONCLUSIONS, AND
                                            )   RECOMMENDATIONS OF
14                                          )   UNITED STATES MAGISTRATE
     RONALD RACKLEY, Warden,                )   JUDGE
15                                          )
                                            )
16                        Respondent.       )
                                            )
17 ________________________________
18
         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19
   Habeas Corpus by a Person in State Custody (“Petition”) and all of the records
20
   herein, including the June 27, 2019 Report and Recommendation of United States
21
   Magistrate Judge (“Report and Recommendation”). The Court approves and
22
   accepts the Report and Recommendation.
23
         IT IS HEREBY ORDERED that the Petition is denied, this action is
24
   dismissed and Judgment be entered accordingly.
25
   ///
26
   ///
27
   ///
28
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on petitioner and on respondent’s counsel.
 3        IT IS SO ORDERED.
 4
 5 DATED: August 5, 2019
 6
 7                                 _________________/s/_____________________
 8                                 HONORABLE FERNANDO M. OLGUIN
                                   UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
